Citation Nr: 1418534	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  08-30 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a gunshot wound of the right foot, involving muscle group X.

2.  Entitlement to a rating in excess of 30 percent for a gunshot wound of the right leg, involving muscle groups XI and XII.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel

INTRODUCTION

The Veteran had active military service from June 1956 to March 1960.

This appeal initially came to the Board of Veterans' Appeals (Board) from a January 2008 rating decision.  In November 2011, the Board denied the Veteran's claim.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In May 2013, the Court vacated the Board decision and remanded the Veteran's claim for action consistent with the directives of a Memorandum Decision.  

The Board then obtained an expert medical opinion to address the Court's concerns, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 


FINDINGS OF FACT

1.  The Veteran currently receives two 30 percent disability ratings for the residuals of a gunshot wound to his right lower extremity below the right knee.

2.  The disability ratings assigned for the Veteran's service connected right lower extremity disabilities cannot exceed the amount the Veteran would receive if his right lower extremity was amputated below the knee at a level that would allow the use of a prosthesis.





CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 30 percent for a gunshot wound of the right foot, involving muscle group X, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.68, 4.73, Diagnostic Code (DC) 5310 (2013). 

2.  Criteria for a rating in excess of 30 percent for a gunshot wound of the right leg, involving muscle groups XI and XII, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.68, 4.73, DCs 5311, 5312 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

In this case, the Veteran receives two 30 percent disability ratings for gunshot wound residuals in his lower right extremity involving muscle groups X (38 C.F.R. § 4.73, Diagnostic Code 5310), XI (Diagnostic Code 5311) and XII (Diagnostic Code 5312).  A 30 percent rating is the highest schedular rating that is available under any of these muscle codes.

It is important for the Veteran to understand that the "amputation rule" states that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  38 C.F.R. § 4.68.  For example, the combined evaluations for disabilities below the knee shall not exceed the 40 percent evaluation provided by 38 C.F.R. § 4.71a, DC 5165.  This 40 percent rating may be further combined with evaluation for disabilities above the knee, but not to exceed the above the knee amputation elective level.  

In November 2011, the Board denied the Veteran's request for a higher rating, determining that the amputation rule precluded the assignment of a higher rating.  The Board asserted that the in-service and post-service medical records supported a finding that the Veteran's gunshot wound residuals were entirely below the knee.  

In a May 2013 Memorandum Decision, the Court found that there was no problem with the Diagnostic Codes that had been applied in the Veteran's case.  However, the Court noted that the 38 C.F.R. § 4.63 DC 5311, included flexion of the knee, and concluded that the question of where an amputation would need to be performed to address a particular injury was a medical conclusion requiring a person with appropriate medical training or expertise.  See Kahana, 24 Vet. App. 428, 434 (2011) (holding that the Board errs when it makes a medical determination concerning the "relative severity, common symptomatology, and usual treatment" of a disorder without citing to medical authority).  

In response, the Board obtained an expert medical opinion from an orthopedic surgeon.  The surgeon was asked to consider the possible levels of lower extremity amputation provided in the schedular rating criteria, and determine where on the Veteran's right lower extremity an amputation could be performed that would completely address the residuals of his service connected gunshot wounds. 
 
The surgeon wrote in January 2014 that from a review of the Veteran's medical records, his wound residuals spared the musculature in the upper third of his right leg.  As such, the surgeon found that the gunshot wound residuals would be fully addressed by an amputation of the Veteran's leg at a lower level permitting prosthesis.  The surgeon acknowledged that the function of the muscles from group XI included "flexion of the knee" but he explained that the muscles in group XI that cross the knee joint (gastrocnemius, popliteus and plantaris) minimally aid in knee flexion as the primary and the main knee flexors are the medial hamstrings and the biceps femoris.  The surgeon explained that an amputation at a transtibial level with proper myodesis would permit the use of a prosthesis and would not affect flexion of the knee.

This opinion was thorough, supported by medical reasoning, and focused on the facts that were specific to the Veteran's case.  As such, it is found to be highly probative and entitled to great weight.  The surgeon's findings have not been challenged or contradicted by any additional medical opinion or medical evidence.

The Veteran's representative did submit a brief in April 2014, after being provided with the surgeon's opinion, but did not offer any evidence or argument that in any way refuted the surgeon's expert medical opinion.

The expert opinion addresses the Court's concern that the Board had previously made a medical determination.  Having obtained that opinion, the Board's decision is no longer based solely on the Board's deductive reasoning, but rather is based squarely on the findings of a medical professional.  However, ultimately, the result does not differ from the decision that was reached in 2011, as the medical opinion that was received simply confirmed what the Board believed was shown by the medical evidence that was of record in 2011.  

Here, the Veteran's two 30 percent ratings both involve disabilities impacting his right leg below the knee (as explained by the orthopedic surgeon in 2014).  Two 30 percent ratings combine to a 50 percent rating.  See 38 C.F.R. § 4.25.  However, as noted, an amputation at a level below the knee that would permit a prosthesis is rated at 40 percent (e.g. less than the 50 percent schedular rating that the Veteran would be assigned).  38 C.F.R. § 4.71a, Diagnostic Code 5165.  As such, when the Veteran was initially granted service connection for his right lower extremity disabilities in 1960, the amputation rule took effect, and prohibited the assignment of a combined VA disability compensation in excess of 40 percent for them.  The amputation rule has not been modified since that time.  

Therefore, while the Veteran's service connected right lower extremity disabilities may have become more symptomatic, this fact alone is not grounds for a higher rating to be assigned based on these facts.

Rather, a higher rating may only be assigned if it is shown either that the Veteran's right lower extremity would need to be amputated at a higher level than the knee to fully address his service connected disabilities, or if it is shown that the service connected disabilities could be further combined with an evaluation for disabilities above the knee.  Neither of which is found to be the case here.

The Board has considered whether the determination that the Veteran's service connected disabilities impact his right leg below the knee is accurate, noting that if an amputation is not improvable by prosthesis controlled by natural knee action, then a 60 percent rating may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5164.  However, as explained by the orthopedic surgeon in 2014, the Veteran's gunshot wound residuals in his right leg could be (and most appropriately would be) addressed by an amputation at a level below the knee that would permit a prosthesis.

As such, the uncontradicted medical evidence makes it clear that an amputation of the Veteran's right lower leg could be performed at a level that would not only address the residuals of his gunshot wounds, but would also permit a prosthesis with natural knee action.  No evidence has been presented to refute this conclusion, and therefore the Veteran is precluded by law from receiving disability compensation in excess of 40 percent for his right lower extremity disabilities.

There is no question that the Veteran is impaired by his service connected right lower extremity disabilities.  However, as explained above, the Board may not award the Veteran a disability evaluation greater than the 40 percent disability evaluation he would receive if his leg had been amputated below the knee.

Further, it is important for the Veteran to understand the implication of his current disability evaluation, clearly indicating that the VA takes this disability seriously, evaluating the lower extremity problem with the same evaluation as a serviceman who had lost their leg.

The Board has also considered whether the service connected disabilities that impact the Veteran's right leg below the knee could be combined with any leg disability above the knee.  To this end, the Board acknowledges that in addition to the muscle injuries, the Veteran also developed an ulcer on his right ankle, which led to a finding of significant disease involving the right superficial femoral artery in 2007.  The Veteran submitted an operation report from July 2007 and a report from a CT scan.  However, the right superficial femoral artery (which was the source of the problem in 2007) involves the thigh area, whereas the Veteran's service connected disabilities impact the calf area of the right lower extremity.  As such, these diseases/disabilities impact separate anatomical regions; and there has been no medical suggestion that the right superficial femoral artery impairment was in anyway related to the Veteran's gunshot wound to his right lower extremity. 

Even the Veteran has not made such an assertion, only asking that the operative records be considered.  Moreover, even if he had attempted to link the stenosis in his right thigh to a muscle injury in his right calf, as a lay person, the Veteran lacks the medical training and expertise to provide such a complex medical opinion.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Nevertheless, the Board asked the orthopedic surgeon in 2014 whether it was at least as likely as not (50 percent or greater) that the Veteran's peripheral vascular disease was either caused or aggravated by his gunshot wound residuals.  The surgeon explained that peripheral vascular disease was a metabolic consequence and was neither caused nor exacerbated by traumatic events or residuals of traumatic events.  As such, the Veteran is not found to have any above the right knee impairment that could be combined with the below the knee gunshot wound residuals.

Prior to the Board's 2011 decision, the Veteran's representative suggested that an extraschedular rating should be considered as this was a unique and unusual case.  However, as the Board explained in 2011, just like a higher schedular rating, an extraschedular rating would also be inapplicable in this case, as it would mandate the assignment of a rating in excess of what would be assigned for someone whose leg was amputated.  38 C.F.R. § 4.68 explicitly states that the combined rating shall not exceed the amount for amputation of a limb at the level of the disability; it does not state that the combined schedular rating should not exceed the amount for amputation of a limb at the level of the disability.  As such, the language is clear that once the amputation rating threshold is reached, no higher rating, whether schedular or extraschedular, may be assigned. 

It is noted that the Veteran did not object to this conclusion in appealing his case to the Court, the Court took no issue with it, and the Veteran's representative has not reiterated any objection to this conclusion in briefs filed in 2013 and 2014.

Accordingly, an increased rating for the Veteran's right lower extremity disabilities is not available and his claim is therefore denied.

Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, the Board previously adjudicated the Veteran's claim, finding that the duties to notify and assist had been satisfied.  The Veteran appealed the Board's decision but only challenged the reasons and bases in the decision.  He did not object to the conclusion that he had been provided with required notice by VA. Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

With regard to the duty to assist, it has not been suggested that there were any outstanding records and the Veteran has not suggested at any point that he wanted to testify at a hearing before the Board.  Rather, it was argued only that a medical opinion was needed to determine the appropriate level of amputation.  

This opinion was obtained in 2014, and is fully adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to its adequacy.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
  
ORDER

A rating in excess of 30 percent for a gunshot wound of the right foot, involving muscle group X, is denied.

A rating in excess of 30 percent for a gunshot wound of the right leg, involving muscle groups XI and XII, is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


